



Exhibit 10.25


RETIREMENT AND RELEASE AGREEMENT
This Retirement and Release Agreement (this “Agreement”) is entered into by and
between Mr. Louis DeJoy (“you”) and XPO Logistics, Inc., a Delaware corporation
(together with its successors and assigns, the “Company”), on December 7, 2015.
All capitalized but undefined terms used in this Agreement have the meanings set
forth in that certain Amended and Restated Employment Agreement entered into as
of July 29, 2014 by and among you, the Company and XPO Logistics Supply Chain,
Inc. (f/k/a New Breed, Inc.), a North Carolina corporation and indirect
subsidiary of the Company (“XPO SC” and such agreement, the “Employment
Agreement”). In consideration of the covenants undertaken and the releases
contained in this Agreement, you and the Company agree as follows:


1.
Employment Separation. Effective as of December 7, 2015 (the “Effective Date”),
you will no longer be employed by the Company or any of its subsidiaries or
Affiliates in any capacity and you will resign as a member of the board of
directors of XPO SC. Your termination of employment on the Effective Date shall
be a separation by reason of your retirement for all purposes, except that your
separation of employment shall be deemed a termination without “Cause” under
that certain Performance-Based Restricted Stock Unit Award Agreement entered
into by you and the Company on December 10, 2014 (the “Award Agreement”).

2.
Separation Payments and Benefits. You will receive payment of all Accrued
Obligations within thirty (30) days following the Effective Date, regardless of
whether you sign this Agreement. Provided that you sign this Agreement within
the time limits set forth herein and the revocation period provided for herein
has passed without this Agreement being revoked: (i) within five (5) business
days following the expiration of the revocation period, the Company shall grant
to you shares of common stock, par value $0.001 per share of the Company
(“Shares”) representing an aggregate value of $2,070,625, with the number of
Shares to be based on the closing price of a Share on the New York Stock
Exchange on the date such Shares are granted (the “Initial Grant Date”), (ii) on
December 31, 2016, the Company shall grant to you Shares representing an
aggregate value of $263,185, with the number of Shares to be based on the
closing price of a Share on the New York Stock Exchange on the Initial Grant
Date, (iii) on December 31, 2017, the Company shall grant to you Shares
representing an aggregate value of $216,190, with the number of Shares to be
based on the closing price of a Share on the New York Stock Exchange on the
Initial Grant Date, and (iv) the Company shall issue to you 23,171 Shares (less
Shares withheld for required tax withholding) in settlement of any and all
performance-based restricted stock units (“PRSUs”) granted to you under the
Award Agreement, and you acknowledge and agree that any remaining PRSUs held by
you under the Award Agreement shall be automatically forfeited on the Effective
Date. Notwithstanding anything to the contrary in the Employment Agreement, the
2011 Plan, the Award Agreement or any other agreement, contract or arrangement
between you and the Company, any Shares issued to you pursuant to this Section
2, and any Shares held by you as of the date hereof, shall be subject to a
lock-up on sales, offers, pledges, contracts to sell, grants of any option,
right or warrant to purchase, or other transfers or dispositions, whether
directly or indirectly, until the date that is the later of (x) six (6) months
after the effective date of your resignation or removal from the Board or (y)
the date upon which any such lock-up restrictions applicable to any such Shares
would expire under the terms of such other agreement, contract or arrangement
(or, if earlier, until your death or a Change of Control (as defined in the 2011
Plan)) and all laws, rules and regulations applicable to you; provided, however,
if determined by the Board in its sole discretion, the provisions of this
Section 2 shall not apply to Shares withheld, sold or otherwise transferred to
the Company to satisfy the applicable tax withholding in connection with the
settlement of any PRSUs; and further provided, however, that the Board may, in
its sole discretion, waive the application of the lock-up restrictions provided
in this Section 2 upon written request by you.

3.
Release. In consideration of and subject to the performance by the Company of
its obligations under Section 2, you hereby release and forever discharge as of
the Effective Date the Company and its subsidiaries and affiliates and all
present and former directors, officers, agents, representatives, employees,
successors and assigns of the Company and its subsidiaries and affiliates (the
Company and such parties collectively, the “Released Parties”) to the extent
provided herein this Agreement. You understand and acknowledge that the
separation payments and benefits payable to you under Section 2 (other than the
Accrued Obligations) represent consideration for signing this Agreement and are
not salary, wages or benefits to which you were already entitled. You understand
and acknowledge that the separation payments and benefits payable to you under
Section 2 are in lieu of any amount you are or could be due under the Employment
Agreement or the Award Agreement. You understand and acknowledge that you will
not receive the payments and benefits specified in Section 2 (other than the
Accrued Benefits) unless you execute this Agreement and do not revoke this
Agreement within the time period permitted hereafter or breach this Agreement.
Such payments and benefits (other than the Accrued Benefits) will not be
considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or any
of its subsidiaries or affiliates. Except as provided in Sections 5 and 10
below, you knowingly and voluntarily (for yourself, your heirs, executors,
administrators and assigns) release and forever discharge the Released Parties
from any and all claims, suits, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any






--------------------------------------------------------------------------------





nature whatsoever in law and in equity, both past and present (through the date
this Agreement becomes effective and enforceable) and whether known or unknown,
suspected or unsuspected, or claimed against any of the Released Parties which
you, your spouse, or any of your heirs, executors, administrators or assigns,
may have which arise out of your employment with, or your separation or
termination from, the Company (including, but not limited to, any allegation,
claim or violation, arising under: Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended (including the Older Workers Benefit Protection Act); the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).
4.
No Transfer. You represent that you have made no assignment or transfer of any
right, claim, demand, cause of action, or other matter covered by Section 3.

5.
ADEA. You agree that this Agreement does not waive or release any rights or
claims that you may have under the Age Discrimination in Employment Act of 1967
which arise after the date you execute this Agreement. You acknowledge and agree
that your separation from employment with the Company in compliance with the
terms of this Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

6.
Effect of Release. Your release of Claims set forth in this Agreement is
intended to be effective as a bar to those Claims stated in Section 3 above,
whether known and unknown. In signing this Agreement, you acknowledge and intend
that it shall be effective as a bar to each and every one of the Claims as
stated in Section 3 above. You expressly consent that this Agreement shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims stated in
Section 3 above (notwithstanding any state statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims). You acknowledge and agree that this waiver is an essential and material
term of this Agreement and that without such waiver the Company would not have
agreed to the terms of Section 2. You further agree that in the event you should
bring a Claim that has been released herein seeking damages against the Company,
or in the event you should seek to recover against the Company in any Claim
brought by a governmental agency on your behalf that has been released herein,
this Agreement shall serve as a complete defense to such Claims. You further
agree that you are not aware of any pending charge or complaint of the type
described above as of the execution of this Agreement.

7.
Non-Admission. You agree that neither this Agreement, nor the furnishing of the
consideration for this Agreement, shall be deemed or construed at any time to be
an admission by the Company or any Released Party of any improper or unlawful
conduct.

8.
Forfeiture. You agree that you will forfeit all amounts payable or benefits to
be provided by the Company pursuant to Section 2 (other than the Accrued
Obligations) if you challenge the validity of this Agreement. You also agree
that if you violate this Agreement by suing or bringing a claim against the
Company or any of the other Released Parties with respect to any Claim released
herein, you will pay all costs and expenses of defending against the suit
incurred by the Released Parties, including reasonable attorneys’ fees. In the
event of any litigation with respect to this Agreement, the prevailing party
will be entitled to recover costs and expenses, including reasonable attorneys’
fees, from the non-prevailing party.

9.
Confidentiality. You agree that this Agreement is confidential, and except as
required by law, you agree not to disclose any information regarding the terms
of this Agreement, except to your immediate family and any tax, legal or other
counsel you have consulted or may consult, and you will instruct each of the
foregoing not to disclose the same to anyone.

10.
Non-Released Claims. Notwithstanding anything in this Agreement to the contrary,
this Agreement shall not release, waive, relinquish, diminish, or in any way
affect any rights or claims to (i) the rights and benefits to be provided to you
by the Company under this Agreement after the date hereof, (ii) indemnification
for which you may be entitled as a former officer, director or shareholder of
the Company or XPO SC under their respective charter and/or bylaws and/or other
constituent documents or agreements so long as you are otherwise entitled to be
indemnified as authorized thereunder, (iii) any non-employment rights or claims,
including, but not limited to, those arising out of your rights as a shareholder
of the Company or any predecessor, successor or affiliate of the Company
(including any rights of indemnification as a former shareholder of New Breed
Holding Company), (iv) your rights or claims under the Award Agreement, (v) your
rights or claims as a former employee to accrued and vested benefits under any
Company employee benefit plan, (vi) any rights or claims under any written
agreement or plan governing stock, restricted stock or stock options granted by
the Company and/or any predecessor, successor or affiliate of the Company, (vii)
any rights and claims to continuation coverage under COBRA, or (viii) any rights
or claims that cannot be waived by law.

11.
Covenants. You acknowledge and agree that you are subject to confidentiality,
litigation assistance and restrictive covenants, including post-employment
non-competition and non-solicitation covenants, under the terms of Sections 10,
11, 12, 13, 14, 15 and 23 of your Employment Agreement, and that such covenants
shall continue to apply and be enforceable under their






--------------------------------------------------------------------------------





respective terms, including after the Effective Date. Notwithstanding the
foregoing, the Company hereby acknowledges and agrees that you may solicit for
employment or services, and hire (or cause to be hired), your administrative
assistant, Ms. Heather Clarke, and in the event of Ms. Heather Clarke’s
separation of employment from the Company or XPO SC in connection therewith, the
Company shall enter into (or cause XPO SC to enter into) a separation and
severance agreement with Ms. Heather Clarke in the form provided by the Company,
which agreement shall provide for the continuation of Ms. Heather Clarke’s base
salary for twelve (12) months after her date of separation. You hereby further
acknowledge and agree not to defame or disparage any of the Released Parties.
12.
Interpretation and Construction. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

13.
Miscellaneous. The terms and conditions of Sections 10 through 27 of the
Employment Agreement are incorporated herein mutatis mutandis, and you
understand and agree that Sections 10 through 27 of the Employment Agreement
expressly survive the termination of your employment with the Company and its
Affiliates.

BY SIGNING THIS AGREEMENT, YOU REPRESENT AND AGREE THAT:
(i)
YOU HAVE READ IT CAREFULLY;

(ii)
YOU UNDERSTAND ALL OF ITS TERMS AND KNOW THAT YOU ARE GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

(iii)
YOU VOLUNTARILY CONSENT TO EVERYTHING IN IT;

(iv)
YOU HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND YOU
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION YOU HAVE CHOSEN NOT TO
DO SO OF YOUR OWN VOLITION;

(v)
YOU ACKNOWLEDGE AND HAVE BEEN ADVISED THAT YOU HAVE THE RIGHT TO CONSIDER THIS
AGREEMENT FOR 21 DAYS BEFORE SIGNING IT, AND THAT IF YOU SIGN THIS AGREEMENT
PRIOR TO THE EXPIRATION OF 21 DAYS, YOU ARE WAIVING (GIVING UP) THIS RIGHT
FREELY AND VOLUNTARILY;

(vi)
YOU UNDERSTAND THAT YOU HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS AGREEMENT TO
REVOKE IT AND THAT THIS AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

(vii)
YOU HAVE SIGNED THIS AGREEMENT KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF
ANY COUNSEL RETAINED TO ADVISE YOU WITH RESPECT TO IT; AND

(viii)
YOU AGREE THAT THE PROVISIONS OF THIS AGREEMENT MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF COMPANY AND BY YOU.



[Signature Page Follows]









































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
XPO Logistics, inc.
By:
 
/s/ Gordon Devens
 
Name: Gordon Devens
 
Title: Chief Legal Officer





/s/ Louis DeJoy
LOUIS DEJOY








